Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152519                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  DENISE FOWLER, as Next Friend of                                                                         Joan L. Larsen,
  VIRGINIA JANE RAWLUSZKI,                                                                                           Justices
            Plaintiff-Appellee,
  v                                                                SC: 152519
                                                                   COA: 310890
                                                                   Bay CC: 11-003317-NO
  MENARD, INC.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 15, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  including, among the issues to be briefed, whether the crosswalk installed by the
  defendant had a special aspect that could create liability for even an open and obvious
  hazard, and whether such a special aspect can exist if the condition is not unreasonably
  dangerous. See Hoffner v Lanctoe, 492 Mich 450, 455 (2012); Lugo v Ameritech Corp,
  Inc, 464 Mich 512, 517 (2001). The parties should not submit mere restatements of their
  application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2016
           t0426
                                                                              Clerk